— In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights, the mother appeals from an order of the Family Court, Kings County (Turbow, J.), dated March 29, 2004, which denied her motion, in effect, for leave to reargue her prior motion to vacate an order of fact-finding and disposition of the same court (Knipps, J.), dated March 22, 2002, which, after fact-finding and *666dispositional hearings, terminated her parental rights on the ground of permanent neglect and transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and Brookwood Child Care for the purpose of adoption, which had been denied in a prior order of the same court (Turbow, J.), dated February 17, 2004.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument (see Matter of Young v Young, 281 AD2d 486 [2001]; Frisenda v X Large Enters., 280 AD2d 514 [2001]). H. Miller, J.P., Cozier, Crane and Skelos, JJ., concur.